11 F.3d 1069
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charles A. RIDGEWAY, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 92-3646.
United States Court of Appeals, Federal Circuit.
Oct. 8, 1993.

Before ARCHER, Circuit Judge, SMITH, Senior Circuit Judge, and MAYER, Circuit Judge.
ARCHER, Circuit Judge.


1
Charles A. Ridgeway appeals from the initial decision of an Administrative Judge (AJ) of the Merit Systems Protection Board (board), No. DE0752910338A1 (Mar. 11, 1992), denying his petition for attorney fees and costs incurred in a successful challenge to an agency removal action.  The decision of the AJ became the final decision of the board on July 22, 1992, when the board denied Mr. Ridgeway's petition for review.


2
Mr. Ridgeway designated Mr. Neil Britain, a non-lawyer, as his representative.  On July 25, 1992, Mr. Britain received notice of the final decision of the board denying Mr. Ridgeway attorney fees and costs.  This commenced the running of the thirty days within which Mr. Ridgeway was required to file an appeal to this court.   Gragg v. United States, 717 F.2d 1343, 1345 (Fed.Cir.1983);  see 5 U.S.C. Sec. 7703(b)(1) (1988).  Because Mr. Britain, on behalf of Mr. Ridgeway, filed an appeal after the 30-day time limit within which to file, this court lacks subject matter jurisdiction to hear Mr. Ridgeway's appeal.   Monzo v. Department of Transp., 735 F.2d 1335, 1336 (Fed.Cir.1984).


3
Accordingly, the appeal is dismissed.